DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the said second end portion fixedly attached to at least one other flexible middle portion that is fixedly attached to at least one other rigid portion must be shown or the features canceled from claim 4.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because the abstract should not use legal phraseology, i.e., “In one embodiment” in line 1 should be deleted.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Claims 1 and 5 need to be re-written according to 37 CFR 1.75(i) - where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Correction is required.

Claim 7 is objected to because of the following informalities:  Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “said end portions made of a rigid material and said middle portion made of a flexible material”.
The terms "rigid" and “flexible” in claim 1 are indefinite.  There is no standard in the specification for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
With regard to evaluating the metes and bounds of the claim, it is unclear what would constitute “a rigid material” and “a flexible material”.  It is not clear what degree of “rigidness” or “flexibility” would meet the limitations of this claim.  As the metes and bounds of the claim cannot be determined at this time, Examiner is interpreting this claim as best understood.

Claim 2 recites “wherein the end portions are made of material compatible with any one of a plurality of adhesives used to connect pipes and pipe fittings”.  It is not clear from this claim what the metes and bounds of the claim are because the claim includes elements not actually disclosed (those encompassed by "any one of a plurality of adhesives"), thereby rendering the scope of the claim unascertainable and rendering the claim indefinite.  As the metes and bounds of the claim cannot be determined at this time, Examiner is interpreting this claim as best understood.

Claim 3 recites “wherein said middle portion is made of material compatible with any one of a plurality of chemicals, fluids, or gases”.  It is not clear from this claim what the metes and bounds of the claim are because the claim includes elements not actually disclosed (those encompassed by "any one of a plurality of chemicals, fluids, or gases"), thereby rendering the scope of the claim unascertainable and rendering the claim indefinite.  As the metes and bounds of the claim cannot be determined at this time, Examiner is interpreting this claim as best understood.

Claim 5 recites “A method for producing a pipe joint…”  However, no method steps have been set forth for this method.  As it is not clear what Applicant is reciting as the method steps for claim 5, Examiner is interpreting this if the limitations of the apparatus being recited in claim  are met then the method steps are met.

Claim 5 recites “said end portions made of a rigid material…and said middle portion made of a flexible material”.
The terms "rigid" and “flexible” in claim 5 are indefinite.  There is no standard in the specification for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
With regard to evaluating the metes and bounds of the claim, it is unclear what would constitute “a rigid material” and “a flexible material”.  It is not clear what degree of “rigidness” or “flexibility” would meet the limitations of this claim.  As the metes and bounds of the claim cannot be determined at this time, Examiner is interpreting this claim as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hobbs WIPO Patent No. WO 2016/201514 A1.

With regard to claim 1, and as seen in Figure 3, Hobbs discloses a pipe joint comprising a first end portion (at 9) fixedly attached to a middle portion (at 20) fixedly attached to a second end portion (at 8), said end portions made of a rigid material (page 3, lines 25-27) and said middle portion made of a flexible material (page 4, lines 14-15, 19-21).

With regard to claim 2, Hobbs discloses wherein the end portions are made of material compatible with any one of a plurality of adhesives used to connect pipes and pipe fittings (page 3, lines 33-35 wherein the materials recited can be compatible with any one of a plurality of adhesives).

With regard to claim 3, Hobbs discloses wherein said middle portion is made of material compatible with any one of a plurality of chemicals, fluids, or gases (page 3, lines 33-35 wherein the materials recited can be compatible with any one of a plurality of chemicals, fluids, or gases).

With regard to claim 4, and as seen in Figure 3, Hobbs discloses said second end portion (at 8) fixedly attached to at least one other flexible middle portion (at 20 next to 10) that is fixedly attached to at least one other rigid portion (rigid portion located at end of 20).

With regard to claim 5, Hobbs discloses a method for producing a pipe joint comprising a first end portion (at 9), a middle portion (at 20), and a second end portion (at 8), said end portions made of a rigid material (page 3, lines 25-27) molded in a first mold cavity and said middle portion made of a flexible material (page 4, lines 14-15, 19-21) molded in a second mold cavity incorporated with the first mold cavity so that the rigid end portions and the flexible middle portion are fixedly attached to each other (page 5, lines 20-24).

With regard to claim 6, Hobbs discloses wherein said first and second end portions (at 9, 8) and said middle portion (at 20) are fixedly attached to each other using an affixing means (formed together via molding page 5, lines 20-24).

With regard to claim 7, Hobbs discloses wherein said first and second end portions (at 9, 8) and said middle portion (at 20) are fixedly attached to each other using an affixing means (formed together via molding page 5, lines 20-24).

Conclusion
Golan, Pinnell, Hendel, Yamaguchi, Itzler, Tolliver, Freiherr von Amim, Hayashi, Hyatt, Conrad, Hobbs ‘189, Mikol, Kim, Hankins, Saikkonen, and Ravotti are being cited to show other examples of a pipe joint with first and second end portions and a middle portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679